ORDER
PER CURIAM.
Christina Kohlfeld (“Claimant”) appeals from the Labor and Industrial Relations Commission’s (“Commission”) decision that Claimant was disqualified from unemployment benefits because she was discharged for misconduct connected with work. Claimant contends the Commission’s finding of “misconduct connected with work” was not supported by competent and substantial evidence.
We have reviewed the briefs of the parties and the record on appeal and find the Commission’s decision is supported by competent and substantial evidence. Willcut v. Division of Employment Sec., 193 S.W.3d 410, 412 (Mo.App. E.D.2006). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).